United States Court of Appeals
                           For the Seventh Circuit
                           Chicago, Illinois 60604


                              May 23, 2003


                                   Before


                 Hon. WILLIAM J. BAUER, Circuit Judge

                 Hon. FRANK H. EASTERBROOK, Circuit Judge

                 Hon. ANN CLAIRE WILLIAMS, Circuit Judge


STEVEN MARTIN and TAMMY STOLKA,                 Appeal from the United
      Plaintiffs-Appellants,                    States District Court
                                                for the Central
No. 02-1135           v.                        District of Illinois.

DONALD N. SNYDER, JR., et al.,                  No. 01-1118
      Defendants-Appellees.                     Harold A. Baker,
                                                Judge.




                                   Order

     The opinion of this court issued on May 23, 2003, is
amended as follows:

          Page 2, eighth line from the bottom, change
     “legitimation” to “welfare”.